     Case 2:20-cv-01887-RFB-EJY Document 30 Filed 01/07/21 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   dbrenner@wrightlegal.net
 7   Attorneys for Plaintiff, Wells Fargo Bank, N.A. Successor By Merger To Wells Fargo Bank
     Minnesota, N.A. F/K/A Norwest Bank Minnesota, N.A., Solely As Trustee For Structured Asset
 8   Mortgage Investments II Inc. Bear Stearns Mortgage Funding Trust 2007-AR5, Mortgage Pass-
     Through Certificates, Series 2007-AR5
 9
10                              UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11
12
     WELLS FARGO BANK, N.A. SUCCESSOR               Case No.: 2:20-cv-01887-RFB-EJY
13   BY MERGER TO WELLS FARGO BANK
     MINNESOTA, N.A. F/K/A NORWEST
14   BANK MINNESOTA, N.A., SOLELY AS
15   TRUSTEE FOR STRUCTURED ASSET                   STIPULATION AND ORDER TO
     MORTGAGE INVESTMENTS II INC. BEAR              EXTEND TIME TO FILE REPLY IN
16   STEARNS MORTGAGE FUNDING TRUST                 SUPPORT OF WELLS FARGO’S
     2007-AR5, MORTGAGE PASS-THROUGH                COUNTER MOTION FOR SUMMARY
17
     CERTIFICATES, SERIES 2007-AR5,                 JUDGMENT [ECF No. 20]
18
                         Plaintiff,                 [First Request]
19          vs.
20   FIDELITY NATIONAL TITLE GROUP,
     INC.; FIDELITY NATIONAL TITLE
21   INSURANCE COMPANY; DOE
     INDIVIDUALS I through X; and ROE
22   CORPORATIONS XI through XX, inclusive,
23                      Defendants.
24
25          Pending before the Court is Defendant Fidelity National Title Insurance Company’s
26   Motion to Dismiss (ECF No. 10) and Plaintiff Wells Fargo’s Countermotion for Partial Summary
27   Judgment (ECF No. 24). The Motion to Dismiss is fully briefed. The Reply in support of the
28   Countermotion for Summary Judgment, if any, would be due on January 6, 2021. ECF No. 28.



                                             Page 1 of 2
     Case 2:20-cv-01887-RFB-EJY Document 30 Filed 01/07/21 Page 2 of 2




 1   Both motions rely, in part, on certain endorsements incorporated by reference but not attached
 2   the subject title insurance Policy including with Wells Fargo’s Complaint. See ECF No. 1-1, pp.
 3   31-32. Upon review, it is not clear if the parties were relying on the correct endorsements within
 4   their briefing, and copies of the relevant endorsements are not included with the Policies
 5   provided by the parties. See Id; see also ECF No. 4-2, pp. 2-14. For the sake of clarity if the
 6   record, Wells Fargo has requested additional time to review and, if necessary, propose
 7   appropriative corrective measures before any further briefing and resolution of the pending
 8   motions. Accordingly, the parties stipulate and agree to a 30-day extension of time for Wells
 9   Fargo’s Reply though and including February 5, 2021.
10          IT IS SO STIPULATED.
11    DATED this 5th day of January, 2021.                DATED this 5th day of January, 2021.

12    WRIGHT, FINLAY & ZAK, LLP                           SINCLAIR BRAUN LLP
13
      /s/ Darren T. Brenner, Esq.                         /s/ Kevin Sinclair, Esq.
14    Darren T. Brenner, Esq.                             Kevin Sinclair, Esq.
      Nevada Bar No. 8386                                 Nevada Bar No. 12277
15    Lindsay D. Robbins, Esq.                            16501 Venture Boulevard, Suite 400
16    Nevada Bar No. 13474                                Encino, California 91436
      7785 W. Sahara Ave., Suite 200                      Attorneys for Defendants, Fidelity
17    Las Vegas, NV 89117                                 National Title Group, Inc. and Fidelity
      Attorneys for Plaintiff, Wells Fargo Bank,          National Title Insurance Company
18    N.A. Successor By Merger To Wells Fargo
19    Bank Minnesota, N.A. F/K/A Norwest Bank
      Minnesota, N.A., Solely As Trustee For
20    Structured Asset Mortgage Investments II Inc.
      Bear Stearns Mortgage Funding Trust 2007-
21
      AR5, Mortgage Pass-Through Certificates,
22    Series 2007-AR5

23   IT IS SO ORDERED.
24
            Dated this _____
                       7th day of _____________,
                                   January, 2021. 2020.
25
                                                  ________________________________________
26                                                UNITED STATES DISTRICT COURT JUDGE
27
28



                                                Page 2 of 2
